Title: To Thomas Jefferson from John Trumbull, 5 February 1789
From: Trumbull, John
To: Jefferson, Thomas



Dear Sir
London Febry. 5th. 1789.

No Ship sails yet for America. Your Letters therefore remain in my hands:—I shall inform you when and by what Ship they go.
I have made enquiry about the pictures for which you enquire. Several of them exist, and are to be got at:—and a young man whom I know and who will do these Copies as well as most copiers: undertakes to do them for three Guineas each—perhaps there may be some fees to Porters of the houses where the pictures are, and which I should suppose not fair to expect him to pay, and this may encrease your Expence a trifle:—but I speak of this as a possible contingency only. If you think this an admissible price, you have only to give me your orders, and I will set him to work immediately:—I do not think tolerable copies can be procur’d for less.— The Busts in Plaister of Newton, Locke, Bacon, and Shakespeare may be had at from 25/ to 30. each, the size of life:—No Bust exists of either Sydney or Hampden.—I enclose a letter from Mrs. Cosway. Mrs. C[hurch] and her Family are well.
My Brother informs me that every thing relating to the new System of America advances with as much unanimity and rapidity as can be expected. The opposition which existed in the assenting States daily decreasing: and the early accession of North Carolina expected, and nothing but the perverse Conduct of R. Island to be regretted.
The Connecticut Senators are Dr. W. S. Johnson and 01. Elsworth. The nomination for representatives consists of twelve Names, from whom the six are to be elected. They are J. Sturgis: Ben Huntington: Jonth. Trumbull: Roger Sherman: Jere. Wadsworth, Ste. M. Mitchill, John Chester, James Hillhouse, Erast: Wolcott, Jesse Root, J: Treadwell, Jed. Strong:—The order in which the Names stand being determind by the majority of Votes of the Freemen, the Nomination becomes a pretty sure designation of those who will be elected.
New Hampshire Senators are John Langdon and Judge Bartlett. Virginia you doubtless know are R. H. Lee and Wm. Grayson.
I hope your Daughters are perfectly recover’d, and your Happiness which so much depends on them restor’d.
Disputs and Party continue high. I am most respectfully Your friend & Servant,

Jno. Trumbull

